NUMBER 13-20-00451-CV

                                    COURT OF APPEALS

                        THIRTEENTH DISTRICT OF TEXAS

                           CORPUS CHRISTI – EDINBURG


RONNIE PEARSON,                                                                               Appellant,

                                                          v.

BRITTANY JONES,                                                                                 Appellee.


                         On appeal from the 82nd District Court
                                of Falls County, Texas.


                                MEMORANDUM OPINION

                   Before Justices Longoria, Hinojosa, and Silva
                    Memorandum Opinion by Justice Longoria

        Appellant Ronnie Pearson perfected an appeal from a judgment entered by the

82nd District Court of Falls County, Texas, in cause number CV40893. 1 Appellant has




        1 This appeal was transferred to this Court from the Tenth Court of Appeals in Waco by order of
the Texas Supreme Court. See TEX. GOV’T CODE ANN. § 73.001 (granting the supreme court the authority
to transfer cases from one court of appeals to another at any time that there is “good cause” for the transfer).
filed a second amended motion to dismiss the appeal as part of a plea bargain agreement

reached in an underlying criminal case. Appellant, by and through his attorney, requests

that this Court dismiss the appeal.

       The Court, having considered the documents on file and appellant’s second

amended motion to dismiss the appeal, is of the opinion that the motion should be

granted. See TEX. R. APP. P. 42.1(a). Appellant’s second amended motion to dismiss is

granted, and the appeal is hereby dismissed. In accordance with the agreement of the

parties, costs are taxed against the party incurring same. See TEX. R. APP. P. 42.1(d)

(“Absent agreement of the parties, the court will tax costs against the appellant.”). Having

dismissed the appeal at appellant’s request, no motion for rehearing will be entertained.


                                                               NORA L. LONGORIA
                                                               Justice


Delivered and filed on the
24th day of March, 2022.




                                             2